Citation Nr: 0729837	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-03 466A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for diabetes mellitus, 
rated 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from September 1968 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

Service connection for a psychiatric disorder was previously 
denied by unappealed rating action.  The disorder was 
characterized as depression and a bi-polar disorder.  The 
current claim for PTSD has been considered de novo by the RO 
and will be by the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As to the claim of service connection for PTSD, it is noted 
that the veteran served in the U.S. Army during the Vietnam 
Conflict.  The veteran's DD 214 lists his most significant 
duty assignment as "stock con" and "acct spec" and shows 
that he received the National Defense Service Medal, Vietnam 
Campaign Medal w/60 Dev, and Vietnam Service Medal w/2 Bronze 
Service Stars; awards that do not denote service in combat.  
The service medical records which include the September 1968 
pre-induction and March 1971 separation examination reports 
are negative for any psychiatric disability during service.  
Treatment records do not include reference to or treatment 
for PTSD until a private physician's March 2004 statement.  
At that time, the physician stated that he had treated the 
veteran for bipolar disorder since 1985 and that he had had a 
prior hospitalization for that condition.  A history of PTSD 
was also noted.  

In statements of record, the veteran reported that his 
inservice stressors included being sent back to Vietnam after 
having been granted a 45 day leave because his brother had 
been in an accident.  He also reported that in 1970, while he 
was on "R & R" in Australia, three men who were guarding 
the tank farm at his home base were killed by enemy forces.  
He said that 23 people were killed in all.  One was a friend 
of his named Tom Cerich.  He claimed that he would have been 
killed had he not been in Australia.  Appellant should be 
asked to provide more information on this point, especially 
as to time and location, so that a search might be made of 
appropriate records, in view of a privately recorded 
diagnosis of PTSD.

When examined by VA in June 2004 to determine if PTSD was 
present, the examiner noted the stressors summarized above.  
It was noted that the veteran primarily worked in supply and 
that the only combat he saw was an occasional rocket attack.  
The examiner noted that he reviewed the entire claims file, 
to include the private physician's statement that the veteran 
had a history of PTSD.  The VA examiner noted, however, that 
the veteran did "not outline any symptoms whatsoever 
associated with PTSD."  The veteran's symptoms were clearly 
those of bipolar disorder, and there was no treatment for 
psychiatric problems until 1980 or 1981.  The examiner noted, 
but did not address the veteran's statement that his friend, 
Tom Cerich, was killed while they were in Vietnam.  

The veteran's representative argues in an August 2006 
statement that no attempt has been made to verify the 
veteran's stressors - particularly, the death of the 
veteran's friend during service.  It is argued that he should 
be given additional opportunity to provide details as to his 
stressors.  

The Board's review of the claims folder indicates that the RO 
has not contacted the Department of Department of Defense 
(DOD) in order to verify the veteran's alleged stressors.  In 
the case of Pentecost v. Principi, 16 Vet. App. 124 (2002), 
the Court reversed the Board's denial of a claim for service 
connection for PTSD on the basis of an unconfirmed in-service 
stressor.  However, in Pentecost, supra, the claimant 
submitted evidence that his unit was subjected to rocket 
attacks. The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
claimant's own personal involvement, is not necessary.  See, 
also, Suozzi v. Brown, 10 Vet. App. 307 (1997).

As already noted, the veteran asserts that he was exposed to 
occasional rocket attacks during his tour of duty in Vietnam.  
He noted at the VA exam that he was stationed primarily in 
"Quin Nhon" and at "Long My."  He also stated that one of 
his friends, Tom Cerich, was killed while they were both in 
Vietnam.  As reported, a review of the claims folder 
indicates that the RO has never requested information from 
the Department of Defense that would confirm the claimed 
stressors and it has never determined whether the Court's 
pronouncements in Pentecost applied to the veteran's stressor 
statements.  

As to the claim for an increased evaluation, the veteran 
reports increased symptoms associated with his diabetes 
mellitus.  He argues that he meets the criteria for a rating 
of 40 percent pursuant to the diagnostic criteria in that he 
his treatment regimen includes insulin, a restricted diet, 
and regulation of activities.  A private physician's 
assistant certified (PAC) stated in March 2006 that the 
veteran was on 25 units of Lantus which he took in the 
evening to control his blood sugars.  She also stated that he 
was on a restricted American Diabetes Association diet, and 
that, in addition, there was some restriction to his activity 
due to his diabetes.  She did not describe the restrictions 
and did not report such in a previous statement dated in 
February 2005.  The last VA examination regarding this 
condition was conducted in 2004.  

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.159(c)(4) (2006).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

The veteran is hereby notified that failure to report to the 
scheduled examination, without good cause, may result in a 
denial of the claim.  See 38 C.F.R. § 3.655(b) (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the veteran fails to report to 
the scheduled examination, the RO should obtain and associate 
with the claims file (a) copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Accordingly, the case is REMANDED for the following action:

1.  The VA must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. §§ 
5103(a) and 5103A (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159 (2006)), as 
well as VAOPGCPREC 7-2004, is fully 
satisfied.  In particular, VA must send 
the veteran a corrective notice, that 
includes: (1) an explanation as to the 
information or evidence needed to 
establish an effective date, if a higher 
disability rating is granted, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 
519755 (U. S. Vet. App. Mar. 3, 2006), 
and (2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
set forth in the VCAA as specifically 
affecting the issues on appeal.  

2.  The RO/AMC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his PTSD or diabetes mellitus with 
neuropathy, on appeal.  Any records that 
are not currently included in the clams 
file should be obtained and added to the 
file.  With any necessary authorization 
from the veteran, the AMC should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran that 
are not currently of record.  All efforts 
to obtain these records must be 
documented in the claims file.  If any 
records cannot be obtained, it should be 
so stated, and the veteran is to be 
informed of any records that could not be 
obtained.  If pertinent records are 
received, the AMC should ensure that VCAA 
examination and medical opinion 
requirements under 38 C.F.R. 
§ 3.159(c)(4) are met as to this issue.  

3.  Request that the veteran provide a 
comprehensive statement regarding his 
alleged stressors which he believes 
resulted in his PTSD, as well as any 
verifying information.  Ask him to 
comment specifically about any and all 
stressful events that happened during his 
active military service.  Specifically 
inform him that this statement must 
include detailed information regarding 
the alleged stressors to include date, 
time, location, people involved, and 
unit(s) involved.  The veteran should 
endeavor to identify the precise date of 
the stressful event within a sixty day 
window.  Inform him that his failure to 
provide this detailed information could 
prevent the verification of his stressors 
and result in an adverse decision.

4.  After a response is received from the 
veteran, if sufficient information is 
received, or the time for response 
expires, request, if possible, that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors.  This is particularly 
true of the friend allegedly killed in 
Vietnam.  Appellant should be asked to 
provide spelling of the name, if 
identification cannot otherwise be made.  
If sufficient information to provide a 
search is not provided, appellant and his 
representative should be so informed.

5.  If it is determined that any of the 
veteran's stressors are verified, a VA 
psychiatric examination should be 
conducted in order to determine the 
nature and etiology of any psychiatric 
disorders which may be present, to 
include PTSD.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  Any further indicated tests 
and studies to include psychological 
studies are to be conducted.

If the diagnosis of PTSD is deemed 
appropriate, the examiner should specify 
whether any identified stressor found to 
be established by the record is 
sufficient to produce the veteran's PTSD; 
and whether there is a link between the 
current symptomatology and his period of 
active service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

6.  Also, the RO should arrange for the 
veteran to undergo VA examination, by a 
physician, for evaluation of his Type II 
diabetes mellitus with neuropathy.  The 
entire claims file must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.

The physician, and not a nurse 
practitioner or other health care 
professional, should prepare the 
examination report.  The physician should 
record the veteran's statements regarding 
restriction of diet and regulation of 
activities and the examination findings 
as well as the veteran's medical history 
and other appropriate background 
information.  After doing so, the 
physician should specifically indicate 
whether, in his or her opinion, the 
veteran's diabetes mellitus requires 
insulin, a restricted diet, and 
regulation of activities.  In providing 
the requested opinion, the physician 
should specifically consider and discuss 
the February 2005 and March 2006 
statements as provided by the physician's 
assistant certified, as well as the most 
recent VA examination report in 2004. 

The physician should also indicate 
whether the veteran's diabetes requires 
insulin, a restricted diet, and 
regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per 
year or twice a month visits to a 
diabetic care provider, plus other 
complications; and whether the condition 
requires insulin, a restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of ketoacidosis 
or hypoglycemic reactions requiring at 
least three hospitalizations per year or 
weekly visits to a diabetic care 
provider, plus either progressive loss of 
weight and strength or other 
complications.

The physician should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.

7.  If the veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

8.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority.  If any benefit sought 
on appeal remains denied, the RO should 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to all additional legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



